DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  the limitation, “wherein only said first key metering points are selected and used for the measurement of step a), which are located next to the boundary node inside the discrete area,” is in the claim twice (line 5 and again at line 12).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 14, “the key metering point” is indefinite because there are more than one key metering point set forth in claim 8. Also, “the plurality of consumption gauges” is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8, 10, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Israeli et al. (US 2013/0197833).

Regarding claim 8, Israeli et al. disclose a method for fluid flow measurement in at least one main pipe (pipe 104 leading from source 102) for a discrete area 114 of a fluid supply network, the fluid supply network comprising a network of pipes 104 for delivering a fluid to consumers (at points 110), the network of pipes comprising the at least one main pipe (104 leading from source 102) to transport fluid from a source 102 into the fluid supply network, the main pipe crossing a boundary between the discrete area (area encompassing first distribution block 114, including point where it branches from main pipe) and a further area of the fluid supply network (area downstream from the first branch to first block 114, which encompasses the second block 114 and its branching point from main pipe; see Fig. 1), and a plurality of distribution pipes (all pipes 104 in the distribution blocks 114 and their branches from the main 

Regarding claim 10, Israeli et al. disclose that for the measurements of step a) at least one selected first key metering points inside the discrete area is selected, such that the selected first key metering points are located on distribution pipes which are fluidly connected to the boundary node that is inside of the discrete area (all points in distribution block 114 are on distribution pipes that are fluidly connected to the boundary node junction with main pipe); wherein only said first key metering points are selected and used for the measurement of step a), which are located next to the boundary node inside the discrete area (any point, including metering points at pressure sensors 106, can be considered “located next to the boundary node”); wherein for the measurement of step b) at least one selected second key metering points outside the discrete area is selected, such that the selected second key metering points are located on distribution pipes which are fluidly connected to the boundary node which is outside of the discrete area (all points in distribution block 114 are on distribution pipes that are fluidly connected to the boundary node junction with main pipe for that further area, see Fig. 1).

Regarding claim 15, Israeli et al. disclose that the fluid supply network comprises a water supply network (par. 0021) and the discrete area comprises a district metered area (DMA) 114 (pars. 0023-0024, distribution blocks 114 are metered areas with water usage meters at each utilization unit 110).


Regarding claim 16, Israeli et al. disclose a system for fluid flow measurement in at least one main pipe (pipe 104 leading from source 102) for a discrete area 114 of a fluid supply network, the fluid supply network comprising: a network of pipes 104 for delivering a fluid to consumers (at points 110), the network of pipes comprising: the at least one main pipe (104 leading from source 102) to transport fluid from a source 102 into the fluid supply network, the at least one main pipe crossing a boundary between the discrete area (area encompassing first distribution block 114, including point where it branches from main pipe) and a further area of the fluid supply network (area downstream from the first branch to first block 114, which encompasses the second block 114 and its branching point from main pipe; see Fig. 1) and a plurality of distribution pipes (all pipes 104 in the distribution blocks 114 and their branches from the main pipe), each distribution pipe being configured to transport fluid from the main pipe to a consumer 110 fluidly connected to the distribution pipe; and a plurality of nodes which are junctions of at least two pipes, two of said nodes which are located on the same main pipe on different sides of the boundary without any further nodes located therebetween being boundary nodes (nodes where each branch from main pipe branches to its respective block 114); a plurality of key metering points in which each key metering point  (points with pressure gauges 106, see Fig. 1) is configured to be located on a distribution pipe and equipped with a pressure sensor 106 and a consumption gauge (see par. 0024, each utilization unit consumer 110 may have a water metering unit, which can be considered to equip the distribution pipe with the pressure sensor 106 at that metering point), each pressure sensor 106 being configured to perform a measurement of fluid pressure in the distribution pipe at which the pressure sensor is installed, each consumption gauge being configured to measure fluid consumption by consumers which are fluidly connected to the distribution pipe (par. 0024), at least one key metering point being located within the discrete area and at least one key .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Israeli et al. (US 2013/0197833).

Regarding claims 11 and 13, Israeli et al. do disclose that the key metering points are each located on a distribution pipe (at pressure sensor 106 in Fig. 1) and equipped with a pressure sensors and a consumption gauge (par. 0024, each unit 110 has a water metering 

Regarding claim 14, Israeli et al. disclose that a key metering point is equipped with a plurality of the consumption gauges which are located downstream of the pressure sensor 106 (see par. 0024, and Fig. 1, each unit 110 has a consumption gauge and is downstream of pressure sensor 106 at the metering point on distribution pipe); and wherein the fluid consumption on the key metering point is a total fluid consumption measured via the plurality of consumption gauges (Id.).

Allowable Subject Matter
Claims 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Israeli et al. do not disclose or suggest any specific formula or equation by which the flow is calculated based on hydraulic resistance, and therefore do not disclose or suggest calculating the flow according to the relationship in claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139.  The examiner can normally be reached on M-F 8 am - 5 pm (MT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M. WEST/Primary Examiner, Art Unit 2861